Order                                                        Michigan Supreme Court
                                                                   Lansing, Michigan

  January 29, 2014                                                  Robert P. Young, Jr.,
                                                                               Chief Justice

  147150                                                             Michael F. Cavanagh
                                                                     Stephen J. Markman
                                                                         Mary Beth Kelly
                                                                          Brian K. Zahra
                                                                  Bridget M. McCormack
  GEORGE BADEEN/ALL OTHERS SIMILARLY                                    David F. Viviano,
  SITUATED and MIDWEST RECOVERY AND                                                 Justices
  ADJUSTMENT, INC.,
            Plaintiffs-Appellants,
  v                                            SC: 147150
                                               COA: 302878
                                               Wayne CC: 10-004053-CZ
  PAR, INC., d/b/a PAR NORTH AMERICA,
  REMARKETING SOLUTIONS, CENTERONE
  FINANCIAL SERVICES, L.L.C., FIRST
  NATIONAL REPOSSESSORS, INC.,
  MILLENNIUM CAPITAL AND RECOVERY
  CORPORATION, RENOVO SERVICES, L.L.C.,
  RENAISSANCE RECOVERY SOLUTIONS,
  INC., ASR NATIONWIDE, L.L.C., THE M.
  DAVIS COMPANY, INC., d/b/a U.S.A.
  RECOVERY SOLUTIONS, REPOSSESSORS,
  INC., AMERICAN RECOVERY SERVICE, INC.,
  DIVERSIFIED VEHICLE SERVICES, INC.,
  NATIONAL ASSET RECOVERY CORP.,
  CONSUMER FINANCIAL SERVICES, L.L.C.,
  TD AUTO FINANACE, L.L.C., TOYOTA MOTOR
  CREDIT CORPORATION, NISSAN MOTOR
  ACCEPTANCE CORPORATION, SANTANDER
  CONSUMER U.S.A., INC., PNC BANK, N.A., BANK
  OF AMERICA, N.A., FIFTH THIRD BANK, and
  THE HUNTINGTON NATIONAL BANK,
              Defendants-Appellees,
  and
  MV CONNECT, L.L.C., d/b/a IIA, L.L.C.,
  GE MONEY BANK, and MANHEIM RECOVERY
  SOLUTIONS,
           Defendants.

  _________________________________________/
                                                                                                              2


       On order of the Court, the application for leave to appeal the April 11, 2013
judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
argument on whether to grant the application or take other action. MCR 7.302(H)(1).
The parties shall submit supplemental briefs within 42 days of the date of this order
addressing whether the defendant forwarding companies engage in “soliciting a claim for
collection” and therefore are “collection agenc[ies]” as defined by MCL 339.901(b). The
parties should not submit mere restatements of their application papers.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        January 29, 2014
       p0122
                                                                            Clerk